UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1952



DOUGLAS L. FLYNN,

                                              Plaintiff - Appellant,

          versus


NATIONAL ELECTRONICS WARRANTY CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1363-A)


Submitted:   November 18, 1999          Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas L. Flynn, Appellant Pro Se. Brian S. Harvey, Barbra Marcus
Kolton, BAKER & HOSTETLER, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas L. Flynn appeals the district court’s order granting

summary judgment in favor of the Defendant in his employment dis-

crimination action.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

his motion for appointment of counsel and affirm on the reasoning

of the district court.   See Flynn v. National Electronics Warranty

Corp., No. CA-98-1363-A (E.D. Va. June 9, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2